Citation Nr: 0122496	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  00-09 254A  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for schizophrenia, 
paranoid type.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1959 to 
September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Albuquerque Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The veteran, in a March 2000 statement, indicated that he 
wished to cancel his claim for entitlement to service 
connection for schizophrenia, paranoid type.  


CONCLUSION OF LAW

The veteran has withdrawn his appeal relating to the issue of 
service connection for schizophrenia, paranoid type, and the 
Board does not have jurisdiction to consider the claim.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

In a July 1998 rating determination, the RO denied service 
connection for schizophrenia, paranoid type.  In August 1998, 
the veteran expressed disagreement with the denial of service 
connection.  In January 1999, the RO issued a statement of 
the case with regard to this issue.  In March 1999, the 
veteran filed a substantive appeal. 

In a March 2000 statement, the veteran indicated that he 
wished to cancel his claim for entitlement to service 
connection for schizophrenia, paranoid type.  

Based upon his March 2000 statement, the veteran withdrew his 
appeal on this issue.  Hence, there remains no matter for the 
Board's consideration.  Accordingly, the Board must dismiss 
the purported appeal on the issue of service connection for 
schizophrenia, paranoid type.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2000).


ORDER

The appeal as to the issue of service connection for 
schizophrenia, paranoid type, is dismissed.  


REMAND

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The Board notes that the veteran has mentioned the events he 
believes support a claim and that these are not linked to 
combat.  The Board recognizes that corroboration of the 
noncombat stressors reported by the veteran may not be part 
of any official military record.  In claims such as the 
veteran's, "credible supporting evidence that the claimed 
in-service event actually occurred" cannot be provided by 
medical opinion based on post service examination.  Moreau v. 
Brown, 9 Vet. App. 389, 394-96 (1996).

While the veteran has reported some stressor events which the 
U. S. Armed Services Center for Research of Unit Records has 
not been able to verify, he has also made reference to a 
personal assault as a stressor.

The special obligation in personal assault cases to assist a 
claimant in producing corroborating evidence of an in-service 
stressor is unique to that type of claim. 

The Board does find that additional development of the record 
is required.  Under the controlling regulation, there must be 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

Moreover, the Board notes that in a December 1998 report from 
the Albuquerque PTSD/Trauma Clinic Director, it was indicated 
that the veteran had been involved with treatment in their 
facility since April 1998.  While the Board notes that 
reference was made to several treatment programs that the 
veteran had been involved in, there have been no attempts 
made to obtain these records and associate them with the 
claims file.  These records may contain information pertinent 
to the veteran's claim.  The Board further notes that the 
veteran has not been afforded a VA psychiatric examination 
during the course of this appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If there is additional 
outstanding evidence, he must submit that 
evidence.

3.  The RO should obtain copies of all 
treatment records of the Albuquerque VAMC 
PTSD/Trauma Clinic from April 1998 to the 
present.  

4.  The RO should take appropriate steps 
to secure any additional service medical 
records or personnel records.  The RO 
should also attempt to obtain copies of 
pertinent sick call reports.  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.  

5.  The veteran is informed to provide as 
much additional detail as possible 
regarding his reported assault in 
service.  He should submit alternative 
sources of information to verify the 
claimed assault.  He is informed that 
these alternative sources could include, 
but are not limited to, private medical 
records; civilian police reports; reports 
from crisis intervention centers; 
testimonials from family members, 
roommates, fellow service members, or 
clergy; and copies of any personal 
diaries or journals.  

6.  Thereafter, the RO should, as 
appropriate, undertake any additional 
development consistent with a claim of 
personal assault.

7.  The RO should arrange for a VA 
psychiatric examination for the purpose 
of determining if the veteran has PTSD.  
If a diagnosis of PTSD is entered, the 
examiner must identify the stressors that 
resulted in the diagnosis.  

The claims file must be made available to 
the examiner.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  The veteran is advised that 
the examination requested in this remand are deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for scheduled examinations will result in 
the denial of his claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 


